Citation Nr: 0315385	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a cervical 
spine disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO 
continued a 10 percent disability rating for the veteran's 
service-connected cervical spine disability, described as 
chronic cervical strain, with a history of a chip fracture of 
the C5 vertebra.  In an April 2002 rating decision, the RO 
increased the rating to 20 percent.  The veteran is seeking a 
rating in excess of 20 percent.


REMAND

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  Since the one-year period has not passed, and 
the veteran has not waived the one year time period, the 
Board cannot decide the claim for an increased rating for 
thoracic spine disability.

In a September 2002 hearing before the undersigned Veterans 
Law Judge, the veteran reported that his cervical spine 
disorder had worsened since his most recent VA examination.  
He reported that he was receiving ongoing treatment for his 
neck disorder at the Birmingham, Alabama, VA Medical Center 
(VAMC).  In May 2003, the veteran wrote that in 2003 he had 
undergone a new magnetic resonance imaging (MRI) study of his 
neck at the Birmingham VAMC.  He reported that the 
neurosurgery unit at that facility had determined that he 
needed surgery to address the neck disorder.

VA is obligated to obtain all records of relevant VA 
treatment.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he has until January 14, 2004 to respond 
to the Board's VCAA letter.  The Board 
may not be able to readjudicate his 
claims prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.  

1.  The RO should obtain all records of 
the veteran's treatment at the 
Birmingham, Alabama, VAMC from January 1, 
2002 to the present.  The RO should 
specifically request all MRI reports and 
treatment records from the neurology 
unit.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
manifestations of his cervical spine 
disorder.  The veteran's claims file 
should be provided to the examiner for 
review.  Any neurological manifestations 
and symptoms affecting the upper 
extremities should be noted.  If 
neuropathy is present, the examiner 
should discuss the persistence of such 
symptoms, and the frequency of relief 
from such symptoms.  The ranges of motion 
of the cervical spine and any other 
affected joints should be reported.  The 
examiner should indicate whether there 
are flare-ups of symptoms, pain on 
motion, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.  Such manifestations 
should be described in terms of 
additional limitation of motion, if 
possible.

3.  The RO should then readjudicate the 
claim, taking into consideration the 
evidence obtained since the April 2002 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




